Citation Nr: 1504694	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a lumbar discectomy, for the period September 1, 2006 through September 27, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar discectomy, effective beginning September 28, 2010. 

3.   Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1982 through August 1982, October 1986 through December 1986, and September 1990 through August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Cleveland, Ohio.  This rating decision, in pertinent part, granted service connection for residuals of a lumbar discectomy, and assigned an initial evaluation of 10 percent, effective September 1, 2006.  The Veteran timely asserted entitlement to an increased initial rating in a June 2007 notice of disagreement, and perfected his appeal to the Board in January 2008.  Two supplemental statements of the case followed, in March 2008 and January 2010; both continued the 10 percent evaluation.  During the pendency of the appeal, a May 2013 rating decision denied entitlement to TDIU, but increased the Veteran's evaluation for "degenerative arthritis of the lumbar spine" to 20 percent, effective September 28, 2010.  

The Veteran is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Further, the Veteran's representative asserted in December 2014 that the Veteran is entitled to an evaluation in excess of 20 percent.  Accordingly, the claims of entitlement to an initial rating in excess of 10 percent prior to September 28, 2010, and in excess of 20 percent as of that date, are both before the Board.

Although the Veteran introduced the issue of entitlement to TDIU during the pendency of the instant appeal, a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this reason, the claim of entitlement to TDIU is also presently before the Board.

The Veteran requested a hearing before the Board of Veterans' Appeals in a January 2008 hearing request form.  However, the Veteran indicated that he did not want a hearing in his January 2008 VA Form 9 (substantive appeal).  The RO placed a telephone call to the Veteran in September 2014, and inquired into the Veteran's desire for a hearing.  The Veteran indicated that he did not want a hearing, and this telephone call served as a notice of withdrawal of the request for hearing under the provisions of 38 CFR 20.704.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 28, 2010, the Veteran did not experience flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine no greater than 120 degrees,  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, and did not experience incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during a twelve-month period.

2.  As of September 28, 2010, the Veteran has not had and does not have favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, nor forward flexion of the thoracolumbar spine limited to 30 degrees or less, and has not experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a twelve-month period.





CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for residuals of a lumbar discectomy were not met prior to September 28, 2010.  38 U.S.C.A. §§ 1155, 5107 
(West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a rating higher than 20 percent for residuals of a lumbar discectomy were not met on or after September 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014). The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim for a higher initial rating for his residuals of lumbar discectomy arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues adjudicated herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records, and records pertaining to the Veteran's successful application for Social Security Disability benefits. 

Further, the Veteran was afforded VA medical examinations pertaining to his back disability in March 2007, February 2008, October 2010, and May 2014.  As will be discussed in greater detail below, the October 2010 VA examination contains some discrepancies.  While this examination is therefore afforded little probative value, the evidence of record is more than sufficient to rate the claim.  The Board notes that the March 2007, February 2008, and May 2014 VA medical examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the record contains extensive VA and private treatment records.  Accordingly, remand for another examination is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board notes that, following his February 2008 examination, the VA examining neurologist scheduled the Veteran for follow-up MRI and EMG testing.  The Veteran did not appear for his scheduled EMG testing, and the examining neurologist stated that the Veteran's MRI was therefore cancelled as well.  In a May 2008 written statement, the Veteran asserted that he was given notice of an examination in Cleveland only two days before it was scheduled, and that this notice was not adequate.  The record does not indicate that the Veteran has missed VA examinations other than the February 2008 MRI and EMG studies, and so the Board infers that the Veteran is referring to this examination.

In this case, there is no evidence that the Veteran attempted to timely reschedule the studies or notify the RO that he would not be able to make the examination.  Furthermore, the Veteran was afforded a lumbar MRI study in the course of VA treatment in March 2008, and was afforded an EMG study in April 2008.  Both studies were incorporated into the claims file, and the October 2010 and May 2014 VA examiners indicated that they had reviewed this file.  An additional MRI study was also conducted in September 2010, in association with the October 2010 VA examination.  The May 2014 VA examination report stated that the Veteran's record showed a normal EMG.  The Veteran's subsequent MRI and EMG studies, as well as subsequent VA examinations, have essentially cured any deficiency, and further attempts at developing this issue would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board finds that VA's duties to assist with respect to obtaining VA examination or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Disability ratings and the General Rating Formula for Diseases and Injuries of the Spine 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 ). 

The General Rating Formula for Diseases and Injuries of the Spine (General Formula) provides for four ratings above 10 percent for thoracolumbar disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A rating of 20 percent requires evidence that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis.  A 40 percent rating requires evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or evidence of favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.    

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision;  restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration;  gastrointestinal symptoms due to pressure of the costal margin on the abdomen;  dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation;  or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

III.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a lumbar discectomy, for the period September 1, 2006 through September 27, 2010

Prior to September 28, 2010, the Veteran's residuals of a lumbar discectomy were rated at 10 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In his July 2007 Notice of Disagreement, the Veteran requested an increase in his 10 percent evaluation for his service-connected back condition, due to back pain.  

In the present case, the Veteran has clearly been treated consistently for his low back disability.  The record reflects the Veteran was seen by private and VA physicians, orthopedists, and chiropractors and treated with pain medication, physical therapy, and a transcutaneous electrical nerve stimulation (TENS) unit. As noted above, the Veteran was provided an effective date of September 1, 2006, the day following his separation from service. 38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged the effective date, and indeed, an earlier date would not be possible in this case.  Thus, although there are clearly multiple records that note complaints and treatment during service, the relevant question in this matter is the state of the Veteran's lumbar spine disability for the period beginning September 1, 2006.  See e.g. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

No medical evidence of record indicates that, prior to September 28, 2010, the Veteran was limited to 60 degrees of flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis.  Nor does any evidence of record indicates that, prior to September 28, 2010, the Veteran experienced favorable or unfavorable ankylosis of the entire thoracolumbar spine, or their functional equivalents, and neither the Veteran nor his representative have asserted that he experienced these symptoms.  

In August 2005, while in military service, the Veteran presented to his treating physician with complaints that his legs felt heavy, and he was experiencing tiny muscle spasms in his calves.  These symptoms had been ongoing for one month.  On examination, small fasciculations were observed in both calves.

In September 2005, the Veteran was afforded nerve conduction and EMG studies.  Slowing of sensory responses was noted, as were "rare or few" fasciculations.  However, the examining physician noted that the nerve conduction findings were adequately explained by the Veteran's unusually cool feet, while fasciculations were nonspecific with regard to etiology, and could be seen as benign.

In December 2005, Veteran reported to his in-service physician with a one-week history of low back pain, with radiation to the left buttocks and thigh.  Numbness and paresthesias were denied, but decreased range of motion and ambulation were observed on examination due to pain.  The Veteran underwent a lumbar spine MRI later in December 2005, with a history of back pain with left leg paresthesias noted in the clinical history.  Spondylotic changes of moderate degree were found at L4-5 and L5-S1, with broad based osteophytes and disc bulging most focally in the right neuroforamina of L4-L5 causing nerve root displacement.  The Veteran was referred to physical therapy on January 2, 2006, with an anticipated frequency of 2 to 3 sessions per week, to be completed over 4 to 6 weeks.

The Veteran attended 17 physical therapy sessions, from February 13, 2006 through May 22, 2006.  On discharge from physical therapy, lumbar flexion was noted to be full, while lumbar extension was limited to 25 percent, and observed to be painful. 

However, on VA compensation examination of March 2007, the Veteran's gait was observed to be normal, and not ataxic/antalgic.  The Veteran did not favor either leg, ambulated without the use of any assistive device, and no assistive devices were needed/indicated.  Straight-leg raising was negative.  The Veteran's lower extremities showed intact deep tendon reflexes and touch distinction, with strength 5/5 and no sign of wasting.  Monofilament, vibratory, light touch, and sharp-dull distinction was intact in both lower extremities.  The Veteran reported constant pain in the lumbar spine, which did not radiate into the extremities or thoracic spine.  The Veteran indicated that he had experienced one incapacitating episode in the past 12 months, for two days in December of 2006.

Range of motion testing on the March 2007 examination found forward flexion of 0 to 80 degrees, extension 0 to 30 degrees, left lateral flexion 0 to 30 degrees, right lateral flexion 0 to 30 degrees, right lateral rotation 0 to 30 degrees, and left lateral rotation 0 to 30 degrees.  The Veteran reported that he experiences flare-ups of his symptoms with prolonged sitting (in excess of one hour), standing in excess of fifteen minutes, and repetitive movements of the waist.  However, although the VA examiner observed evidence of painful motion throughout all movements, no additional limitation was noted on repetition of range of motion testing.  March 2007 lumbar spine x-rays showed no significant degenerative changes or spondylolisthesis.  Kyphosis, lordosis, lumbar flattening, and scoliosis were not found on examination.  Spasm and guarding were not found.  Ankylosis was not found.  The examiner diagnosed residuals of lumbar spine discectomy. 

In June 2007, the Board received a statement from Mr. C., whom the Veteran had known while in military service.  Mr. C. stated that the Veteran's back problems had restricted him to light duty for the final years of his military career, and ultimately led to his retirement.  The Veteran was noted to experience particular pain when attempting sit-ups, and Mr. C. indicated that the Veteran continues to experience pain in civilian life. 

In his January 2008 substantive appeal to the Board, the Veteran noted that his pain and discomfort were constant, but some days were worse than others.  The Veteran also indicated that his (relatively) good range of motion was preserved only through a daily stretching regimen, and that he would eventually need to leave work due to pain. 

The Veteran was afforded another VA spine examination in February 2008.  On examination, the Veteran complained of back soreness, aching, and tenderness, with associated right leg pain.  However, the Veteran was not using orthotics, braces, or canes, and was able to ambulate independently.  The examining orthopedist observed that the Veteran's gait was slow, but not antalgic.  Kyphosis, lordosis, lumbar flattening, and scoliosis were not found on examination.  Ankylosis was not found on examination.  Spasm and guarding were not found.  The Veteran indicated that he was still working as a retail manager at the time of this examination, though he was uncomfortable and in in pain by the end of the work day.  The Veteran stated that he had not allowed pain symptoms to interfere with his work performance.  The Veteran did have painful motion with tenderness, across the lumbar spine, and reported two incapacitating episodes in the previous year, each lasting 1-2 days.  The Veteran's range of motion consisted of flexion 0 to 65 degrees, extension 0 to 20 degrees, left lateral flexion 0 to 20 degrees, right lateral flexion 0 to 20 degrees, left lateral rotation 0 to 20 degrees, and right lateral rotation 0 to 20 degrees.  The Veteran indicated that repetitive motion caused an increase in symptoms, but the examiner noted that no change was seen on office examination.  The Veteran also reported flare-ups on physical activity.  The examining orthopedist diagnosed residual lumbar discectomy with radiculopathy.

The Veteran was also afforded a February 2008 VA neurology examination to evaluate his reports of radiculopathy.  On examination, the Veteran reported pain of varying degrees daily, and indicated that his pain precluded spending more than 10-15 minutes in any one position, such as standing or sitting.  The Veteran indicated that his inability to maintain a fixed position limited his capacity to work.  He described the pain as sharp, located mostly in the back and to the right at times, with occasional radiation of pain to the right buttock and to the knee.  The episodes of radiation would come on when the Veteran was unable to take necessary breaks or change position every 10-15 minutes.  The Board notes that the Veteran shifted between sitting and standing several times over the course of the neurological examination due to back discomfort.  The Veteran indicated that his pain would generally be rated at 3 on a scale of 1 to 10.  There was no report of bowel, bladder, or erectile dysfunction, and the Veteran denied the presence of paresthesias in the lower extremities.  On examination, he was free of any focal muscle atrophy.  There were no fasciculations noted in the lower extremity muscles or the back.  There were no palpable or visible paraspinal muscle spasms in the right or left lumbar regions.  Straight leg raise was positive in the lower back on the right while supine at 75 degrees, and at 80 degrees on the left.  However, in the seated position at 30 degrees, straight leg raise was negative bilaterally.  The Veteran's gait on examination was slow, but not antalgic.  He was able to toe and heel walk.  He could perform a full squat.  

When the February 2008 examining neurologist conducted reflex testing, he found that deep tendon reflexes were +2/4 in knees, ankles and popliteal areas.  Muscle strength was +5/5 throughout the lower extremities, and there was no foot drop.  Alteration to sensory perception on pin prick testing was present in multiple dermatomes.  Decreases to sensation created approximately 30 percent less sensitivity on the right side of the leg and foot than on the left, but sensitivity was greater in the right side of the inguinal region than on the left; patchy areas of the right foot also had better sensitivity than the left foot.  

The examining neurologist noted that the results of sensory perception testing had a nonphysiological distribution, and could not be explained by a single nerve root or peripheral process.  However, because the overriding complaint and responses by the Veteran stemmed from pain (ongoing and worsening by history), the examiner concluded that it is at least as likely as not that the Veteran had lumbar radiculitis.  The examiner stated that he could not confirm the presence of clinically relevant neurological abnormalities, and he ordered both an MRI and EMG for the Veteran.

In a February 2008 addendum, the same neurologist who completed the earlier evaluation reported that the Veteran had failed to present for his scheduled EMG studies, and so the MRI had been cancelled.  Based upon review of the claims file and his own neurological examination, the examining neurologist concluded that it was less likely than not that the Veteran suffered from any form of disabling lumbar radiculopathy.  It was less likely than not that any clinically relevant neurological abnormalities were responsible for his symptoms.  A March 2008 addendum by another physician noted there had been no evidence on physical examination to support the Veteran's claim that he has any disabling neurological disabilities.  

In March 2008, a lumbar spine MRI found moderately advanced degenerative changes in the disc spaces of L4-5 and L5-S1, with a small recurrent herniation in the right spinal recess.  The radiologist noted that this herniation was "probably symptomatic," though clinical correlation would be necessary.  

The Veteran was referred for an EMG study by his treating physician in April 2008, due to reported right leg numbness.  On physical examination of the bilateral lower extremities, the Veteran's motor function was normal.  Knee and ankle reflexes were +2/4.  The Veteran reported subjective numbness in the right L1 and L2 dermatome distributions.  Nerve conduction studies showed normal findings when corrected for temperature, and EMG findings were within normal limits.  The attending physician concluded that no electrodiagnostic evidence had been found for an active or chronic right lower extremity radiculopathy; this was a normal study.  

A September 2009 VA treatment record indicated that the Veteran's back pain had worsened, and he was working only five hours a day.  The Veteran's gait was steady, but he alternated sitting and standing over the course of the examination due to back pain.  Spine ROM was full.  In a November 2009 letter, the Veteran's former supervisor indicated that the Veteran had been laid off, largely due to back pain symptoms.  Per his former supervisor, the Veteran's back issues caused him to miss work, require special assistance on the job, and take additional breaks when working on a computer. 

The Veteran presented to a VAMC pain clinic in December 2009, seeking treatment for his chronic back pain.  The Veteran indicated that his low back pain made it difficult for him to remain in one position for longer than 10-15 minutes at a time, and that his pain worsened during the day regardless of activity.  In January 2010, the Veteran reported that the van ride to the pain clinic had exacerbated his back pain, and he was prescribed Methocarbamol for back spasms.  The Veteran reported that he had been laid off from his job as an office manager because he was unable to do heavy lifting, and also indicated that his inability to sit or stand for longer than twenty minutes at a time would preclude full-time employment. 

At a February 2010 pain management session, the Veteran reported that a TENS unit and lidocaine cream provided some relief from symptoms, as did Vicodin.  The Veteran was also prescribed Oxycodone.

The Veteran reported a sharp exacerbation of his back pain to a VA physician in April 2010 - he had been walking and "went down" due to back pain, with pain shooting down his right leg.  The Veteran asserted that his back pain, in combination with drowsiness from pain medication, precluded employment.  On examination, the Veteran's gait was steady.  

In a November 2010 administrative decision, the Veteran was found unemployable by the Social Security Administration (SSA), effective November 25, 2009, due to limitations primarily imposed by back disorder, and secondarily by anxiety disorders.  SSA also found that the Veteran experiences work-related limitations due to his bilateral knee impairments, degenerative changes to the right elbow, and intermittent atrial fibrillation.  The Board notes that, although the Veteran is service-connected for residuals of a lumbar discectomy, degenerative arthritis of both knees, and hypertension, he is not service-connected for an anxiety disorder.

Records from the Veteran's Social Security Administration file include reports from the Veteran of sharp, continuous back pain, which radiates down to both legs.  Repetitive movements and prolonged maintenance of a single position exacerbated these symptoms.  The Veteran indicated that his back pain, on a scale of 1 to 10, ranged from 3 on a good day to 7 or 8 on a bad day.  The Veteran reported that he has 1 good day a week, and three bad days, and had stopped work in December 2009 due to his physical and mental disabilities.  However, the Veteran's Social Security Administration file does not contain objective findings pertaining to his back disability, beyond those recorded in VA treatment sessions.

The evidence of record does not establish that the Veteran experienced restrictions upon thoracolumbar range of motion consistent with an evaluation of 20 percent or greater under the General Formula prior to September 28, 2010.  The Veteran's thoracolumbar range of motion was measured at the VA compensation examinations of March 2007 and February 2008, and the examiners did not indicate that forward flexion of the Veteran's thoracolumbar spine was limited to 60 degrees, or the combined range of motion of the thoracolumbar spine was limited to 120 degrees.  Rather, the records reflect the Veteran's motion ranged from 65 degrees (during the February 2008 VA examination) to full (noted in the September 2009 VA treatment record).  Moreover, no examining or treating examiner has noted favorable or unfavorable ankylosis in any portion of the spine, as would be required for evaluations of 40, 50, or 100 percent.

An evaluation of 20 percent could also be warranted under the General Formula, regardless of thoracolumbar range of motion, if the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  However, the evidence for muscle spasm within the medical record prior to September 28, 2010, is limited and mild.  The Veteran reported small spasms in both calves in August 2005, and small, possibly benign fasciculations were found on in-service electrodiagnostic testing in September 2005.  The VA spine examiners denied finding spasm and guarding on the March 2007 and February 2008 spine examinations, and VA examining neurologist denied finding spasm on the February 2008 neurological examination.  Furthermore, to the extent the Veteran complained of spasms, the evidence does not demonstrate that these spasms resulted in abnormal gait or abnormal spinal contour.  The Veteran's gait was slowed due to pain on his December 2005 in-service treatment session, and was also slow (but not antalgic) on his February 2008 VA examination.  However, the Veteran's gait was described as normal in the March 2007 VA examination, as well as in September 2009 and April 2010 VA treatment sessions.  No treating or examining medical source has indicated that the Veteran experiences an abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis.  In short, the record prior to September 28, 2010 does not establish that the Veteran has experienced spasms or guarding, and does not establish that spasms or guarding have led to symptoms that warrant a 20 percent evaluation under the General Formula. 

The Board has considered whether the Veteran's functional loss due to pain could result in a higher schedular evaluation prior to September 28, 2010.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant low back pain throughout the period on appeal.  The Board credits, and is sympathetic to, the Veteran's reports of back pain and related symptomatology.  The Veteran is competent to report symptoms, such as pain, which are observable by a lay person.  Layno v. Brown, 6 Vet App. 465 (1994).  Further, the Veteran's reports of pain are supported by the medical record, Social Security determination, and an employer letter indicating the Veteran was laid off due to back pain symptoms.  Pain on range of motion was noted upon the Veteran's in-service treatment session of December 2005.  Upon completion of physical therapy in May 2006, the Veteran's lumbar extension was noted to be limited to 25 percent due to pain.  The Veteran's VA examination reports of March 2007 and February 2008 noted pain on motion.  December 2009 and January 2010 pain clinic notes observed that the Veteran had difficulty in maintaining a fixed position, even as required to ride in a van.

Nevertheless, even considering the effects of pain, there is nothing in the record that suggests pain prior to September 28, 2010 resulted in a functional loss akin to forward flexion limited to 60 degrees or less, or a combined thoracolumbar range of motion no greater than 120 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Nor does the record suggest that pain prior to September 28, 2010 led to symptoms akin to favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The evidence clearly demonstrates the Veteran continued to retain motion in his lower back beyond that contemplated by an increased evaluation through September 28, 2010, albeit limited.  

The Veteran retained forward flexion of 80 degrees on the March 2007 VA examination, 65 degrees of forward flexion on the VA examination of February 2008, and a combined thoracolumbar range of motion in excess of 120 degrees on both examinations.  Significantly, the examiners indicated that there was no additional loss of motion even after repetitive testing was performed.  Moreover, although no goniometer measurements were taken, the Veteran's spine range of motion was noted to be intact in a VA treatment record of September 2009 despite complaints of pain.  As discussed above, the Veteran's gait has sometimes been slow on examination, but there have been no reports of an antalgic gait.  In sum, any additional limitation due to pain does not more nearly approximate any of the General Formula findings consistent with an evaluation in excess of 10 percent.  See DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

For these reasons, the Veteran is not entitled to a schedular rating in excess of 10 percent for residuals of lumbar discectomy prior to September 28, 2010.

Evaluation of the spine under the Formula for Rating Intervertebral Disc Syndrome and consideration of separate evaluations for neurological symptoms will be discussed in separate sections below.  

IV.  Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar discectomy, effective beginning September 28, 2010

Effective beginning September 28, 2010, the Veteran's residuals of a lumbar discectomy were rated at 20 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

No medical evidence of record indicates that, on or after September 28, 2010, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less, or that the Veteran experienced favorable or unfavorable ankylosis. 

In a September 2010 VA treatment session, the Veteran indicated that Percocet three times daily was working "fairly well" to control back and knee pain.  A TENS unit was "minimally" helpful.  The Veteran's gait on examination was noted to be steady.

The Veteran was afforded a VA compensation examination in October 2010.  Kyphosis, lordosis, lumbar flattening, and scoliosis were not found on examination.  Posture was normal.  Spasm was not found on examination, but guarding was found on the left side, pain on motion on the right side, with tenderness on both sides.  The examiner noted that tenderness and guarding were not severe enough to cause an abnormal gait or spinal contour.  The Veteran's gait was normal.  The Veteran reported constant severe pain, with occasional very sharp radiation of pain down the right leg.  "Very infrequent" numbness in the right knee was reported.  Incapacitating episodes were denied.  On range of motion testing, forward flexion was 0 to 45 degrees, extension was 0 to 30 degrees, left lateral rotation and flexion were 0 to 80 degrees, right lateral rotation and flexion were 0 to 80 degrees.  Objective evidence of pain was noted on range of motion, as well as following repetitive motion, but no additional limitations were found following repetitive range of motion testing.  Sensory examination findings were normal in all extremities on vibration, position sense, pinprick, and light touch testing.  Motor examination findings were all 5/5, with normal muscle tone and no atrophy noted.  An associated MRI of September 2010 found mild L4-L5 and L5-S1 degenerative changes.  The examiner diagnosed lumbar degenerative arthritis, and noted that the Veteran had reported he could still walk 1/4 of a mile without ambulatory devices or aids. 

The Board notes that the October 2010 VA examiner's report appears to reflect some discrepancies, particularly concerning the Veteran's employment history and even range of motion for lateral rotation.  See e.g. Note 2 to the General Rating Formula (describing normal motion of the spine as having lateral rotation to 30 degrees).  A medical opinion based upon an inaccurate factual background has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, absent clear evidence to the contrary, the Board must presume that the examiner properly recorded objective examination findings.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009) (applying the common-law presumption of regularity to VA examiners); see also Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  Moreover, the objective findings of the October 2010 VA examination are consistent with the subsequent VA medical record.  

In November 2010, the Veteran reported a pain score of 5 out of ten; however, on December 6, 2010, the Veteran reported a pain score of 0, and a pain score of 3 on December 15, 2010.  In the December 15 session, the Veteran reported that Percocet was working "fairly well," and sometimes "helping much".

In October 2010, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 8940), in which he indicated that his service-connected back issues left him unable to lift, stand, climb ladders, or perform activities. 

In February 2011 VA treatment notes, the Veteran was noted to appear in no immediate distress, ambulating without difficulty; the Veteran denied pain or discomfort.  In March 2011, the Veteran stated that he was "doing more" around the house, and his treating nurse-practitioner indicated that he was stable on three Percocet per day.  Further improvement was reported in July 2011; although the Veteran stated that he was taking more Percocet, and had occasional back spasms, he also stated that he was "feeling pretty good," and was doing more work around his yard.  Occasional back spasms were also noted in February 2012, with no gait abnormality recorded. 

VA treatment records of September 2010 through July 2014 frequently observed that the Veteran's back pain and limitations in ambulation precluded employment; as noted herein, however, limitations in ambulation were not observed on examination.

In April 2012, the Veteran reported a back pain score of 1.  In August 2012, the Veteran reported that he was continuing to engage in yard work, though he reported his back pain score as 4 out of 10.  The Veteran reported that he was taking four Percocet per day.  In November 2012, the Veteran again reported a pain score of 0.  In December 2012, the Veteran reported that he was attempting to be more active, but was experiencing muscle spasms.  In a March 2013 primary care telephone call, the Veteran stated that "tightness" in his lower back increased on activity.  The treating registered nurse observed that the Veteran offered many "excuses" why he could not exercise at home.

In a January 2014 cardiological examination, the Veteran reported that he was capable of ambulating 1/2 mile or more, and could climb stairs, even with limits due to back and knee pain.  In June 2014, the Veteran reported a back pain score of 5.

The Veteran was afforded another VA compensation examination in May 2014.  The Veteran reported that his back pain radiated down both sides, and had been getting worse.  Flare-ups, with increased pain, were reported every 4-5 days, lasting 15-45 minutes.  On examination, forward flexion ended at 80 degrees, with painful motion beginning thereafter.  Extension ended at 30 degrees or greater, with no evidence of painful motion.  Right and left lateral flexion both ended at 30 degrees or greater, with no objective evidence of painful motion.  Right and left lateral rotation both ended at 30 degrees or greater, with no objective evidence of painful motion.  Range of motion findings were identical after repetitive motion testing, although the examiner also noted that the Veteran experienced less movement than normal following repetitive-motion testing, with additional pain on movement.  The VA examiner indicated that repetitive use or pain on flare-ups would not significantly limit ROM or functional ability over a period of time.  Pain and tenderness were noted on both paraspinal muscles, but no guarding or muscle spasm was observed.  Reflex and sensory findings were normal.  

The May 2014 VA examiner noted that the Veteran had complained of radiculopathy, but observed that there were no supporting findings on examination or x-ray.  No other neurologic abnormalities were noted.  The examiner indicated that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine, and no incapacitating episodes were reported within the prior 12 months.  The examiner concluded that the Veteran's thoracolumbar spine disability did not impact his ability to work. 

The Veteran was afforded a sleep medicine consultation in June 2014, including a physical examination.  The Veteran reported his overall pain as 5 out of 10.  On examination, the Veteran's muscle tone was normal in all extremities, and muscle strength was 5/5.  Reflexes were 1/4 at the biceps, triceps, brachioradialis, patella, and Achilles tendon.  Gait was normal.

As of September 28, 2010, the evidence of record does not indicate that the Veteran's range of thoracolumbar motion has warranted an evaluation in excess of 20 percent.  The next highest rating, 40 percent, is applicable when the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or the Veteran experiences favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation requires unfavorable ankylosis of the entire spine.  In October 2010, a VA examiner found that the Veteran's forward flexion was limited to 45 degrees.  As noted above, these findings are questionable.  Even discounting these findings, the evidence fails to reflect motion so limited it would warrant a higher rating.  Specifically, in May 2014, a VA examiner found that the Veteran's forward flexion was limited to 80 degrees.  No examiner or treating physician of record has observed ankylosis, favorable or unfavorable, of any portion of the Veteran's spine.  Rather, the fact that the Veteran has motion demonstrates that the spine is not fixed in neutral position (zero degrees).  See Note 5 to the General Rating Formula.  

The Board has considered whether the Veteran's functional loss due to pain could result in a higher schedular evaluation on or after September 28, 2010.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  As previously noted, the Veteran has complained of significant low back pain throughout the period on appeal, and he is competent to report these symptoms.  Layno v. Brown, 6 Vet App. 465 (1994).  Further, the medical record supports the Veteran's assertions that he has continued to experience significant back pain after September 28, 2010.  Pain on motion was noted at the Veteran's October 2010 VA examination, and the Veteran has repeatedly reported back pain at VA treatment sessions.  The Veteran and his former employer have both asserted that symptoms of his back disability have been so severe as to preclude work.  The May 2014 VA examination report noted pain on motion.  At his sleep medicine consultation of June 2014, the Veteran reported pain (from unspecified sources) of 5 out of 10.  

The Veteran has also experienced guarding and spasm as of September 28, 2010.  Although guarding and spasm do not in themselves warrant an evaluation in excess of 20 percent under the General Formula, the Board has considered the Veteran's functional loss due to these symptoms.  In this regard, guarding was found on the Veteran's October 2010 VA examination.  Occasional back spasms were noted in VA treatment records of July 2011 and February 2012.  In December 2012 and March 2013, the Veteran complained that spasms and tightness in his back were impeding his attempts to become more physically active.  Per VA treatment notes, the Veteran's back spasms were treated with Methocarbamol; at his VA examination of May 2014, the Veteran stated that he was also taking Baclofen. Guarding and spasm were not observed on the May 2014 VA examination.

Nevertheless, even considering the effects of pain and spasm, there is nothing in the record that suggests pain on or after September 28, 2010 resulted in a functional loss akin to forward flexion limited to 30 degrees or less,  or favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The evidence clearly demonstrates the Veteran continued to retain motion in his lower back beyond that contemplated by an increased evaluation as of September 28, 2010, albeit limited.  Moreover, no gait abnormality has been observed on examination since September 28, 2010, and the Veteran has endorsed the ability to walk between a quarter-mile and a half-mile.

In sum, any additional limitation due to pain does not more nearly approximate any of the General Formula findings consistent with an evaluation in excess of 10 percent.  See DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

For the foregoing reasons, the Veteran is not entitled under the General Rating Formula to a schedular evaluation in excess of 20 percent effective on, or subsequent to, September 28, 2010.

V.  Consideration of increased rating due to incapacitating episodes throughout the period on appeal

The Board has also considered whether an increased rating has been warranted, for any portion of the period on appeal, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a  40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  See Note (1), following Diagnostic Code 5243.

Note (2), following Diagnostic Code 5243, states that the Veteran's back impairment is to be evaluated based upon the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The formula that yields the higher rating is to be employed.  For the reasons discussed herein, the Board concludes that an evaluation based upon incapacitating episodes would not produce a higher rating.  

The Veteran reported one incapacitating episode, lasting for two days in December 2006, at his March 2007 VA examination.  On his February 2008 VA examination, the Veteran reported experiencing two 1-2 day incapacitating episodes over the past year.  However, no evidence of record indicates that these episodes required physician-prescribed bed rest.  At his October 2010 and May 2014 VA examinations, the Veteran denied experiencing incapacitating episodes within the previous twelve months.

Accordingly, the Incapacitating Episodes Formula cannot serve as a basis for an increased rating prior for any portion of the period on appeal.

VI.  Consideration of separate ratings for neurological manifestations throughout the period on appeal

Pursuant to Note (1) of the General Formula, the Board has considered whether a higher evaluation could be granted, for all or part of the period on appeal, based upon separate evaluations for associated neurological abnormalities.  

In this regard, the Board notes that the Veteran sought VA outpatient treatment in October 2012 for a change in urination.  The Veteran complained of a slower stream, described as a slow trickle.  The Veteran was prescribed Flomax, and urged to keep a November 2012 colonoscopy appointment, as rectal pressure might impair urination.  (This colonoscopy found an adenoma and superficially ulcerated mucosa, superficial ulcers, diverticulosis in the sigmoid colon, and non-bleeding internal and external hemorrhoids.)  In November 2013, the Veteran called his outpatient clinic to report cotton mouth, and to inquire if this was a side effect of his medication.  The Veteran also stated that he had rare episodes of urinary urgency, in which he would start to have a stream before reaching the bathroom.  The Veteran's VA medical record through July 2014 contains no further complaints of incontinence, or treatment for this condition.  No VA treatment records prior to October 2012 contain complaints of bladder or bowel incontinence, nor do they report symptoms of obstructed voiding or urinary frequency as a result of lumbar spine disability.  The Board notes, in particular, that the VA examiner in May 2014 did not find bowel or bladder problems.  The Veteran also denied bowel and bladder impairments on VA examination of February 2008.  At his June 2014 sleep medicine consultation and physical exam, the Veteran denied genitourinary complaints.  For these reasons, the Board concludes that the Veteran's reports of urinary difficulty in October 2012, and of urinary urgency in November 2013, do not constitute evidence of a neurological abnormality associated with his spine condition.

However, the record does contain reports of lower extremity radiculopathy which must be evaluated herein. 

Radiculopathy can be evaluated by analogy under Diagnostic Code (DC) 8520, pertaining to paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous).  Diagnostic Code 8520 provides for a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; and a 40 percent evaluation requires moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In the present case, there is conflicting evidence pertaining to radiculopathy.  In December 2005 (prior to the period on appeal), the Veteran reported lower back pain radiating into his left buttock and thigh.  At the VA compensation exam of March 2007, the Veteran denied that lumbar back pain was currently radiating into his thoracic spine or extremities.  Straight leg testing was negative bilaterally, and strength testing, and reflex testing and sensory testing was normal in the lower extremities.  On a VA physical examination of November 2007, the Veteran had normal gait and station, and sensation was reported intact to touch.

At the VA compensation examination of February 2008, the Veteran denied bowel, bladder, and erectile dysfunction.  The Veteran reported occasional radiation of pain to the right buttock and knee, especially when he was unable to take breaks or change positions.  The examining orthopedist diagnosed residuals of lumbar discectomy with radiculopathy.  The examining neurologist noted that straight leg raising was positive on the right supine at 75 degrees, 80 degrees at the left, but SLR was negative bilaterally in a seated position at 30 degrees.  There was no objective evidence of motor deficits, but sensory deficits were noted in the right lower extremity.  The sensory alterations could not be explained by a single nerve root or peripheral process, and the neurologist noted that he could not confirm the presence of any clinically relevant neurological abnormalities.  Based upon the Veteran's complaint of ongoing and worsening pain, the examining neurologist indicated it was at least as likely as not that the Veteran had a lumbar radiculitis.

It is significant, however, that neither the February 2008 orthopedist's diagnosis (of radiculopathy) nor the neurologist's finding (of radiculitis) were born out by further medical testing.  The examining neurologist ordered MRI and EMG testing, but the Veteran did not present for EMG testing; when the Veteran did not appear for EMG testing, the scheduled MRI was cancelled as well.  Without medical imaging and EMG studies at hand, the consulting neurologist withdrew his earlier conclusions, and prepared an addendum opinion.  The neurologist now found that, based upon the available information, the patient less likely than not suffered from any form of disabling lumbar radiculopathy.  Moreover, it was less likely than not that any clinically relevant neurological abnormality was responsible for the Veteran's symptoms.  This opinion was endorsed in March 2008 by a reviewing VA physician, who indicated that there was no evidence on physical examination to support the existence of a disabling neurological disability.

The Veteran's March 2008 MRI found a small recurrent herniation in the right spinal recess.  The radiologist noted that this herniation was "probably symptomatic," though clinical correlation would be necessary.  However, the Veteran's April 2008 EMG study concluded that no electrodiagnostic evidence had been found for an active or chronic right lower extremity radiculopathy.

On the Veteran's December 2009 visit to a VA pain clinic, he reported that his low back pain was localized, but also reported that on some days "the disc bulges and pinches nerves, and other days it doesn't."  Per the Veteran, the pain "seldom radiates."  On his January 2010 visit to a VA pain clinic, the Veteran's back pain was localized.

The Veteran next reported radicular symptoms at his October 2010 VA compensation examination, with "very infrequent" numbness in the right leg below the knee.  The Veteran also reported radiation of pain down the right leg, which occurred only occasionally, but was "very sharp."  However, sensory, reflex, and motor examinations were normal, and straight leg raising was negative.  The examiner did not diagnose radiculopathy or radiculitis.  The only spine condition diagnosed by the examiner was degenerative arthritis of the lumbar spine.

In VA outpatient treatment records of October 2010 through March 2013, the Veteran did not complain of pain or numbness radiating from the lower back.  The Board notes that, throughout this period, the Veteran was seen on at least fifteen occasions for a variety of health problems, including back pain, and reported his back symptoms with some specificity.  For example, the Veteran stated that back spasms were hindering his attempts to be more active, and requested increases in medication to treat back stiffness.  Spasms and stiffness were not reported to be accompanied by symptoms such as radiating pain, numbness, paresthesia, or foot drop.  At a minimum, therefore, the Board considers the silence of the record regarding radicular symptoms during this period to suggest that symptoms were mild or intermittent.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (noting that the absence of certain evidence may be pertinent if it tends to disprove or prove a material fact).

The Veteran next reported radiation of pain down both lower extremities, with numbness, on his August 2014 VA examination.  However, muscle strength testing was 5/5, and no muscle atrophy was detected.  Reflex findings in the knee and ankle were normal, and light touch testing results were normal.  Straight leg raising was negative bilaterally.  The examiner concluded that the Veteran's radiculopathy symptoms were less likely than not the result of the Veteran's service connected lumbar spine degenerative arthritis, because no objective evidence of radiculopathy had been detected on examination, and his records contained normal EMG findings. 

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the February 2008 VA examining orthopedist diagnosed the Veteran with radiculopathy.  The contemporaneous VA examining neurologist opinion found that it was at least as likely as not that the Veteran had a lumbar radiculitis.  However, it appears that the neurologist's opinion was contingent upon confirmatory findings from MRI and EMG studies; when these were not forthcoming, the examining neurologist reversed his opinion entirely, and found it less likely than not that the Veteran had a clinically significant neurological abnormality.  A reviewing VA endocrinologist concurred in this finding.

Although a March 2008 lumbar MRI noted a herniation that was "probably" symptomatic, the reviewing radiologist indicated that clinical correlation would be necessary to confirm this.  The April 2008 EMG study found no evidence of radiculopathy, and instead found a normal examination.  Thereafter, VA examiners in October 2010 and August 2014 diagnosed no neurological abnormalities, and the August 2014 examiner found it less likely than not that the Veteran's radicular symptoms were caused by the Veteran's degenerative arthritis of the lumbar spine.  

The Board is cognizant that the Veteran has at some times, though not others, reported pain and numbness radiating from his lower back.  Moreover, sensory abnormalities were observed on the Veteran's February 2008 VA neurological examination.  However, the Veteran has only intermittently reported radiating pain or numbness to treating physicians, and sensory examinations after February 2008 were normal.  Straight-leg testing was somewhat positive at February 2008 VA examination, but not on other examinations, and the Veteran's motor strength has consistently been intact on examination. 

For these reasons, the Board places little weight upon the February 2008 VA examining orthopedist's diagnosis of radiculopathy, and little weight upon the examining neurologist's opinion that the Veteran as likely as not had a lumbar radiculitis.  The Board places greater weight upon the April 2008 EMG testing, and upon the August 2014 examiner's conclusion that it was less likely than not that the Veteran's radicular symptoms were caused by his spine impairment.  See Merck Manual 1795-96 (19th ed. 2011) (explaining that diagnosis of radiculopathies may require neuroimaging, electrodiagnostic studies and systemic testing).  

In view of the fact the normal April 2008 electrodiagnostic findings, and the fact that the Veteran has not shown objective signs of radiculopathy (such as sensory abnormality, weakness, or straight-leg raising) on most examinations, the Board finds that the Veteran's symptoms do not warrant a separate evaluation for a neurological impairment during any portion of the period on appeal. 


V.  Extraschedular consideration throughout the period on appeal

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected residuals of a lumbar discectomy have been productive of pain, spasm, limited motion, difficulty in maintaining a fixed positions (that is, standing or sitting), and functional impairment throughout the period on appeal.  The regulations expressly consider pain, spasm, limitation of motion, limitations in capacity to bear weight, and functional impairment.  The regulations also expressly contemplate interference with sitting and standing, and 38 C.F.R. § 4.45 (f).  Additionally, applicable caselaw mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

With regard to the first prong of Thun, the Board finds that all of the Veteran's symptoms, through the entirety of the period on appeal, have been contemplated by the current Diagnostic Code.  Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

The rating criteria are therefore adequate to evaluate the Veteran's service-connected residuals of a lumbar discectomy, and referral for consideration of an extraschedular rating is not warranted.  

However, while the severity and symptoms of the Veteran's back disability are contemplated by the established schedular criteria, the Veteran also asserts that, irrespective of the evaluation percentage he has been assigned, his service-connected disabilities render him unemployable.  The Veteran's ability to sustain gainful employment is an issue distinct from his schedular or extraschedular rating, and is addressed in the REMAND portion of this decision. 



ORDER

A rating in excess of 10 percent prior to September 28, 2010, for service-connected residuals of a lumbar discectomy, is denied.

A rating in excess of 20 percent effective on or after September 28, 2010, for service-connected residuals of a lumbar discectomy, is denied.


REMAND

The Veteran asserts entitlement to a TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected degenerative arthritis of the right elbow was temporarily evaluated at 100% from October 29, 2008 through January 31, 2009, due to convalescence following a right elbow arthroscopy.  Outside of this period, the Veteran has had no service-connected disability rated at 60 percent or more, and his combined evaluation has not exceeded 40 percent.  Therefore, the Veteran does not meet the schedular requirements for TDIU.

However, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In this case, the Veteran asserts that his service-connected disabilities, and in particular his back disability, render him unable to secure or follow a substantially gainful occupation. 

The claims file includes evidence suggesting that his service-connected disabilities rendered him unemployable.  For example, a November 2009 written statement from the Veteran's former employer states that the Veteran's back disability prevented him from performing his work in a satisfactory manner.  The Social Security Administration has concluded that the Veteran's service-connected back impairment, alongside other impairments, precluded substantially gainful work as of November 25, 2009.

Based on the evidence suggesting the Veteran is otherwise unable to secure and follow substantially gainful occupation due to his service-connected disabilities, remand for referral of extraschedular TDIU is required.

Moreover, the Board observes that the Veteran was last afforded an examination to ascertain the combined vocational impact of his service-connected disabilities in October 2010.  The examination report incorrectly indicated the Veteran had retired due to age or duration of work in 2006, and had merely been "assigned different duties" due to his service-connected disabilities.  However, a VA treatment record of November 2007 indicates that the Veteran was employed as a store manager at that time.  The Veteran reported that he was working as a toy store manager at his February 2008 VA examination.  The Veteran's former supervisor indicated, in a November 2009 written statement, that the Veteran's back symptoms caused him to miss work, and to require extra help at work, and that the Veteran had been laid off for this reason.  The Veteran's October 2010 Application for Increased Compensation Based on Unemployability (VA Form 8940) indicated that the Veteran had been employed on a full-time basis through 2009.
 
A medical opinion based upon an inaccurate factual background has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, when VA undertakes to provide a medical examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The TDIU examination of October 2010 rested, in part, upon an inaccurate factual background.  It was therefore inadequate, and the Veteran must be afforded another TDIU examination before this claim is referred to the Director, Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for an examination to determine if the aggregate effects of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his history of work as a general manager, and two years of college education.  

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

2.  After conducting any warranted development, refer the Veteran's claim to TDIU to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disability, as well as his employment, educational, and medical histories.

3.  Thereafter, re-adjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


